DETAILED ACTION
	The following is a response to the amendment filed 2/17/2021 which has been entered.
Response to Amendment
	Claims 11-20 are pending in the application.
	-The drawing objection has been withdrawn due to applicant submitting replacement drawing which has been approved.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 14 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 20 accordingly.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-A vehicle having a drivetrain of which a wet-running multi-disc clutch, is connected as a starter element between an internal combustion engine and a transmission, having a clutch controller, which, as a function of current driving operation parameters, determines a setpoint clutch torque and actuates a clutch actuator with a manipulated variable correlating with the setpoint torque, in order to set at the clutch an actual clutch torque, which manipulated variable is determined as a function of the setpoint torque and a coefficient of friction stored in the controller in an actuation unit of the controller, and having an engine controller, which determines an actual engine rotational speed and an actual engine torque, and, in a stationary state of the vehicle with the engine running, regulates the actual engine speed to a predefined idling rotational speed, wherein an adaptation device is assigned to the clutch controller, and, in the presence of a stationary state of the vehicle with the engine operating in the idling mode, starts a coefficient-of-friction adaptation operation, in which, as a function of a checking clutch torque and a checking coefficient of friction, a checking manipulated variable is applied to the actuator, and, in fact, is applied with an increase in the actual engine torque to a checking engine torque, while maintaining the actual engine speed that is regulated to the idling speed, and wherein the adaptation device has an analysis unit, which, from the checking engine torque, from the checking manipulated variable, and from the idling torque that is produced in the stationary state of the vehicle with a completely opened or disengaged clutch, calculates an adapted coefficient of friction, which can be stored in the clutch controller instead of the checking coefficient of friction and in combination with the limitations as written in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 22, 2021